SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT made as of this ___ day of December, 2007, between La
Solucion, Inc., a Delaware corporation (the “Company”), and the undersigned (the
“Subscriber”).
 
WHEREAS, the Company is offering in a private placement (the “Offering”) to
accredited investors Units at a purchase price of $50,000 per Unit, with each
Unit consisting of 100,000 shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), and a three-year, warrant to purchase
100,000 shares of Common Stock at an exercise price of $0.75 per share in the
fom attached hereto as Exhibit A (the “Warrants”). As used herein, the term
“Units” means such Units, and all Common Stock and Warrants underlying the
Units), and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
I.  
SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units set forth upon the signature page hereof, at a price equal to $50,000 per
Unit, and the Company agrees to sell such to the Subscriber for said purchase
price, subject to the Company’s right to sell to the Subscriber such lesser
number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable.  The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions Annexed hereto as
Annex A or by check payable to Anslow & Jaclin, LLP, as Escrow Agent to La
Solucion, Inc.
 
1.2 The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Units are not registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities law;
(iii) there is no trading market for the Units, none is likely ever to develop,
and the Subscriber may not be able to liquidate his, her or its investment; (iv)
transferability of the Units is extremely limited; and (v) an investor could
suffer the loss of his, her or its entire investment.
 
1.3 The Subscriber is an “accredited investor,” as such term in defined in Rule
501 of Regulation D promulgated under the Act, and the Subscriber is able to
bear the economic risk of an investment in the Units.
 
1.4 The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Units, as well as
the merits and risks of such an investment by the Subscriber.  
 
 
 

--------------------------------------------------------------------------------


 
 
The Subscriber’s overall commitment to investments which are not readily
marketable is not disproportionate to the Subscriber’s net worth, and the
Subscriber’s investment in the Units will not cause such overall commitment to
become excessive.  The Subscriber, if an individual, has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in his or her investment in the Units.  The Subscriber
is financially able to bear the economic risk of this investment, including the
ability to afford holding the Units for an indefinite period or a complete loss
of this investment.
 
1.5 The Subscriber acknowledges receipt and careful review of all documents
furnished in connection with this transaction by the Company (collectively, the
“Offering Documents”) and has been furnished by the Company during the course of
this transaction with all information regarding the Company which the Subscriber
has requested or desires to know; and the Subscriber has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the terms and
conditions of the Offering, and any additional information which the Subscriber
has requested.
 
1.6 The Subscriber acknowledges that the purchase of the Units may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice.  The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Units. The Subscriber
acknowledges that it is the responsibility of the Subscriber to determine the
appropriateness and the merits of a corporate entity to own the Subscriber’s
Units and the corporate structure of such entity.
 
1.7 The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the “SEC”) or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering.  The Subscriber
represents that the Units are being purchased for his, her or its own account,
for investment only, and not with a view toward distribution or resale to
others.  The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8 The Subscriber understands that the provisions of Rule 144 under the Act are
not available for at least one (1) year to permit resales of the Units or the
Common Stock and Warrants comprising the Units and there can be no assurance
that the conditions necessary to permit such sales under Rule 144 will ever be
satisfied.  The Subscriber understands that the Company is under no obligation
to comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption from registration for the sale of the
Units or the Common Stock and Warrants comprising the Units.
 
1.9 The Subscriber understands that the Units have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his, her or its investment intention.  In this
connection, the Subscriber understands that it is the position of the SEC that
the statutory basis for such exemption would not be present if his, her or its
representation merely meant that his, her or its present intention was to hold
such securities for a short period, such as the capital gains period of tax
statutes, for a deferred sale, for a market rise, assuming that a market
develops, or for any other fixed period.  
 
 
2

--------------------------------------------------------------------------------


 
 
The Subscriber realizes that, in the view of the SEC, a purchase now with an
intent to resell would represent a purchase with an intent inconsistent with
his, her or its representation to the Company and the SEC might regard such a
sale or disposition as a deferred sale, for which such exemption is not
available.
 
1.10 The Subscriber agrees to indemnify and hold the Company, its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless against all liabilities, costs and expenses
incurred by them as a result of any misrepresentation made by the Subscriber
contained herein or any sale or distribution by the Subscriber in violation of
the Act (including, without limitation, the rules promulgated thereunder), any
state securities laws, or the Company’s Certificate of Incorporation or By-laws,
as amended from time to time.
 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock or the Warrants stating that such
securities have not been registered under the Act and setting forth or referring
to the restrictions on transferability and sale thereof.
 
1.12 The Subscriber understands that the Company will review and rely on this
Subscription Agreement without making any independent investigation; and it is
agreed that the Company reserves the unrestricted right to reject or limit any
subscription and to withdraw the Offering at any time.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence, if the Subscriber is an individual, or its principal
business address if it is a corporation or other entity.
 
1.14 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a firm subject to regulation by the Financial Industry
Regulatory Authority, Inc. (“FINRA”), the Subscriber must give such firm the
notice required by FINRA’s rules and regulations, receipt of which must be
acknowledged by such firm on the signature page hereof.
 
1.15 The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be persons or associated persons of firms
regulated by FINRA or registered broker-dealers under any federal or state
securities laws.
 
1.16 The Subscriber understands that there is no minimum amount of Units that
msut be subscribed for in order to close on any purchase and that there can be
no assurance regarding the number of Units subscribed for and/or the amount
gross proceeds raised in the Offering.
 
 
3

--------------------------------------------------------------------------------


 
1.17 The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
1.18 All information provided by the Subscriber in the Investor Questionnaire
attached hereto as Annex B is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.
 
II.  
REPRESENTATIONS AND COVENANTS BY THE COMPANY

 
2.1 The Company represents and warrants to the Subscriber that as of the date of
the closing of this Offering (the “Closing Date”):
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power to
conduct the business which it conducts and proposes to conduct.
 
(b) The execution, delivery and performance of this Subscription Agreement by
the Company have been duly authorized by the Company and all other corporate
action required to authorize and consummate the offer and sale of the Units has
been duly taken and approved.
 
(c) The Units and the underlying Common Stock have been duly and validly
authorized and issued.
 
(d) The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.
 
(e) The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.
 
(f) The Company is not in violation of or default under, nor will the execution
and delivery of this Subscription Agreement or the issuance of the Common Stock,
or the consummation of the transactions herein contemplated, result in a
violation of, or constitute a default under, the Company’s Certificate of
Incorporation or By-laws, any material obligations, agreements, covenants or
conditions contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.
 
 
4

--------------------------------------------------------------------------------


 
2.2 For a period of the earlier of (i) twelve (12) months following the Closing
Date or (ii) the date that is 90 days following the date that the “resale”
registration statement covering the shares of Common Stock and the shares of
Common Stock underlying the Warrants included within the Units sold in the
Offering is declared effective by the SEC (the “Adjustment Period”), in the
event that the Company sells or grants any option to purchase or sells or grants
any right to reprice, or otherwise disposes of or issues (or announces any sale,
grant or any option to purchase or other disposition), any Common Stock or
Common Stock Equivalents entitling any person to acquire shares of Common Stock
at an effective price per share that is lower than $0.50 per share (such lower
price, the “Base Price” and such issuances, collectively, a “Dilutive Issuance”)
(if the holder of the Common Stock or Common Stock Equivalents so issued shall
at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights per share which are issued in connection with
such issuance, be entitled to receive shares of Common Stock at an effective
price per share that is lower than $0.50 per share, such issuance shall be
deemed to have occurred for less than the $0.50 per share on such date of the
Dilutive Issuance), then the Company shall issue additional shares of Common
Stock to the Subscriber in an amount sufficient that the subscription price paid
hereunder, when divided by the total number of shares issued in the Dilutive
Issuance will result in an actual price paid by the Subscriber per share of
Common Stock equal to the Base Price. Such adjustment shall be made whenever any
Dilutive Issuance is made within the Adjustment Period. Notwithstanding the
foregoing, no adjustment will be made under this Section 2.2 in respect of an
Exempt Issuance.  The Company shall notify the Subscriber in writing, no later
than 1 business day following a Dilutive Issuance, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance
Notice”).  For purposes of clarification, whether or not the Company provides a
Dilutive Issuance Notice pursuant to this Section 2.2, upon the occurrence of
any Dilutive Issuance, the Subscriber is entitled to receive a number of shares
based upon the Base Price on or after the date of such Dilutive Issuance.
Notwithstanding anything herein or in any related document to the contrary, the
foregoing does not convey to the Subscriber any right to participation in any
future financings or offerings now or in the future contemplated or undertaken
by the Company.  The Company reserves the right to establish procedures in order
to effectuate the issuance of additional shares in the event of any dilutive
issuance requiring an adjustment to the Base Price, in its sole discretion,
including delivery of such shares to the Subscriber in full and complete
satisfaction of the Company’s obligation upon a Dilutive Issuance.
 
“Common Stock Equivalents” means any securities of the Company or any of its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established,
 
 
5

--------------------------------------------------------------------------------


 
 
 
(b) securities upon the exercise or exchange of or conversion of any securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise, exchange or conversion price of such securities; and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a person which is either an owner of, or an entity
that is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
III.  
TERMS OF SUBSCRIPTION

 
3.1 The Subscriber has effected a wire transfer in the full amount of the
purchase price for the Units to the Company’s escrow account in accordance with
the wire instructions attached hereto as Annex A or has delivered a check in
payment of the purchase price for the Units.
 
3.2 Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Company’s escrow agent.  If (a) subscriptions
for Units are received and accepted, (b) the Company issues irrevocable
instructions to its transfer agent to issuce the Common Stock comprising such
Units, and (c) the Company issues the Warrant comprising such Units, the escrow
agent shall release all such funds to the Company.
 
3.3 The Subscriber hereby authorizes and directs the Company and its escrow
agent to deliver any certificates or other written instruments representing the
Units to be issued to such Subscriber pursuant to this Subscription Agreement to
the address indicated on the signature page hereof.
 
3.4 The Subscriber hereby authorizes and directs the Company and its escrow
agent to return any funds, without interest, for unaccepted subscriptions to the
same account from which the funds were drawn.
 
3.5 If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units.  Such Subscriber’s subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.
 
IV.  
MISCELLANEOUS

 
 
6

--------------------------------------------------------------------------------


 
4.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by reputable overnight courier, facsimile (with receipt
of confirmation) or registered or certified mail, return receipt requested,
addressed to the Company, at the address set forth in the first paragraph
hereof, and to the Subscriber at the address or facsimile number indicated on
the signature page hereof.  Notices shall be deemed to have been given on the
date when mailed or sent by facsimile transmission or overnight courier, except
notices of change of address, which shall be deemed to have been given when
received.
 
4.2 This Subscription Agreement shall not be changed, modified or amended except
by a writing signed by both (a) the Company and (b) subscribers in the Offering
holding a majority of the Units issued in the Offering.
 
4.3 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
4.4 Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Delaware.  The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Subscription
Agreement shall be adjudicated only before a Federal court located in Kent
County, State of Delaware and they hereby submit to the exclusive jurisdiction
of the federal courts located in Kent County, State of Delaware with respect to
any action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Subscription Agreement
or any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.  The parties further agree that in the event of any
dispute, action, suit or other proceeding arising out of or in connection with
this Subscription Agreement or other matters related to this subscription
brought by a Subscriber (or transferee), the Company (and each other defendant)
shall recover all of such party’s attorneys’ fees and costs incurred in each and
every action, suit or other proceeding, including any and all appeals or
petitions therefrom. As used herein, attorney’s fees shall be deemed to mean the
full and actual costs of any investigation and of legal services actually
performed in connection with the matters involved, calculated on the basis of
the usual fee charged by the attorneys performing such services.
 
4.5 This Subscription Agreement may be executed in counterparts.  Upon the
execution and delivery of this Subscription Agreement by the Subscriber, this
Subscription Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Units as herein provided; subject, however, to the
right hereby reserved by the Company to (i) enter into the same agreements with
other subscribers, (ii) add and/or delete other persons as subscribers and (iii)
reduce the amount of or reject any subscription.
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
4.6 The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
4.7 It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.
 
4.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further actions as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
[Signature Pages Follow]
 
 
 
8

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 


__________________________
X $50,000 for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________________ 
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________

3.
___
Community Property
9.
___
Married with Separate Property

4.
___
Tenants in Common
10.
___
Keogh

5.
___
Corporation/Partnership/ Limited Liability Company

11.
___
Tenants by the Entirety

6.
___
IRA
12.
___
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.




IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
· INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 10
 
· SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
EXECUTION BY NATURAL PERSONS
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
 
Name (Please Print)

 
 
Name of Additional Subscriber
 
Residence: Number and Street

 
 
Address of Additional Subscriber
 
City, State and Zip Code

 
 
City, State and Zip Code
 
Social Security Number

 
 
Social Security Number

 
Telephone Number

 
 
Telephone Number

 
Fax Number (if available)

 
 
Fax Number (if available)
 
E-Mail (if available)
 
 
E-Mail (if available)
 
(Signature)

 
 
(Signature of Additional Subscriber)
       
ACCEPTED this ___ day of _________ 2007, on behalf of La Solucion, Inc.

   
By:
Name:
Title:

 
 
 
10

--------------------------------------------------------------------------------



 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc.)
 
____________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:

State of Principal Office:

Federal Taxpayer Identification Number:


____________________________________________
Office Address
____________________________________________
City, State and Zip Code
____________________________________________
Telephone Number
____________________________________________
Fax Number (if available)
____________________________________________
E-Mail (if available)


[seal]

 
Attest:                      
(If Entity is a Corporation)

By:                                                                
Name:
Title:
   
*If Subscriber is a Registered Representative of FINRA regulated firm, have the
following acknowledgement signed by the appropriate party:

     
The undersigned FINRA regulated firm acknowledges receipt of the notice required
by Rule 3050 of the NASD Conduct Rules
   

 
Name of FINRA regulatedFirm
ACCEPTED this ____ day of __________ 2007, on behalf of La Solucion, Inc.
   

By:                                                                
  Name:
  Title:

By:                                                                
  Name:
  Title:

 
 
 
11

--------------------------------------------------------------------------------



 
 
                                           
Annex B
 
Investor Questionnaire
 
Instructions:  Check all boxes below which correctly describe you.
 
o
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock (the “Shares”) of La Solucion, Inc., is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment adviser, (2)
you have total assets in excess of $5,000,000 and the decision that you shall
subscribe for and purchase the Shares is made solely by persons or entities that
are accredited investors, as defined in Rule 501 of Regulation D promulgated
under the Securities Act (“Regulation D”) or (3) you are a self-directed plan
and the decision that you shall subscribe for and purchase the Shares is made
solely by persons or entities that are accredited investors.

 
o
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 
o
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Shares and with total assets in excess of
$5,000,000.

 
o
You are a director or executive officer of La Solucion, Inc.

 
 
12

--------------------------------------------------------------------------------


 
 
o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Shares.

 
o
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 
o
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose subscription for and purchase of
the Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 
o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 
 
 
13

--------------------------------------------------------------------------------


 
 
 
Check all boxes below which correctly describe you.
 
With respect to this investment in Shares of the Company, your:
 
Investment Objectives: 

x Aggressive Growth

x Speculation

         
Risk Tolerance: 

o Low Risk 

o Moderate Risk 

x High Risk


 
Are you associated with a FINRA regulated
firm?                    o Yes                        o No
 
 
Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 
____   ____ 
I/We understand that this investment is not guaranteed.

 
____   ____ 
I/We are aware that this investment is not liquid.

 
____   ____ 
I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

 
____   ____ 
I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or failure of private placements
such as this is dependent on the corporate issuer of these securities and is
outside the control of the investors. While potential loss is limited to the
amount invested, such loss is possible.)

 
The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Shares of the Company.
 
___________________________________
Name of Purchaser  [please print]
___________________________________
Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)
___________________________________
Name of Signatory (Entities only)
___________________________________
Title of Signatory (Entities only)


___________________________________
Name of Co-Purchaser  [please print]
 
___________________________________
Signature of Co-Purchaser

 
 
 

14
 
 